DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/24/2021, in which, claims 1-7, are pending. Claim 1 is independent. Claims 2-7, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowed.
a plurality of separating rollers that are provided at positions opposing the feed rollers and that separate the bottom medium from the plurality of mediums mounted on the medium mount portion, wherein the plurality of feed rollers include a first feed roller, and a second feed roller that is provided so as to be spaced away from the first feed roller in a width direction that intersects a feeding direction of the mediums, the plurality of separating rollers include a first separating roller that opposes the first feed roller, and a second separating roller that opposes the second feed roller, the medium feeding apparatus includes a first curve forming portion that forms, in the mediums, a curve in the width direction, and the first curve forming portion is in contact with a medium at a portion upstream of a nip position between the feed rollers and the separating rollers in the feeding direction and at a portion between the first separating roller and the second separating roller in the width direction, and a state in which the first curve forming portion is in contact with the medium at a portion between outer circumferential surfaces of the feed rollers and rotation centers of the feed rollers is maintained.
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677